Citation Nr: 0505069	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  98-16 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and Dr. F.A. 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  This case was previously before the Board in 
October 2000 at which time these issues were remanded to the 
RO for further development.  In July 2002 and January 2003, 
the Board undertook additional development pursuant to 
38 C.F.R. § 19.9(a)(2) (2002) (a regulation which has since 
been invalidated), and remanded the matter back to the RO in 
July 2003 in compliance with due process requirements.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The appeal also originally included the issues of service 
connection for reflex sympathetic dystrophy, bowel 
incontinence, and peripheral neuropathy.  However, service 
connection for these disabilities was granted by rating 
decision in September 2004.  Therefore, these issues are no 
longer in appellate status. 


FINDINGS OF FACT

1.  The veteran's osteoporosis is proximately due to his 
service-connected hepatitis.

2.  The veteran does not have a current chronic back 
disability related to service or to a service-connected 
disability.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
osteoporosis was incurred during the veteran's active duty 
service, as secondary to hepatitis.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).

2.  A back disability was not incurred in or aggravated by 
the veteran's active duty service, nor is such disability 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the March 1998 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
September 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in October 2002 and January 2004, as 
well as the October 1998 statement of the case and August 
1999, December 1999 and September 2004, supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The Board also notes that the October 2002 and 
January 2004 letters implicitly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  Thus, the Board finds that VA's 
duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  
Also in October 2002 and January 2004, the RO sent the 
veteran authorization of release forms, VA Forms 21-4142, and 
asked him to complete these forms so VA could obtain private 
treatment records from physicians that the veteran had 
identified.  Unfortunately, the RO never received these 
completed forms from the veteran.  The appellant was also 
afforded VA examinations during the appeal period and was 
provided with the opportunity to attend a hearing.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records show that he was 
treated for chronic active hepatitis.  They are devoid of 
complaints or treatment for osteoporosis or a back 
disability.  

Medical records show that the veteran was prescribed steroids 
(Prednisone) to treat his hepatitis for many years.  

In September 1977, the RO granted the veteran's claim for 
service connection for hepatitis.  

In February 1995, the RO granted the veteran's claim for 
service connection for a right knee disability.

During a VA general examination in June 1996, the veteran 
reported experiencing right hip and back pain after 
undergoing right knee replacement surgery.  He also reported 
undergoing epidural injections and a lumbar sympathectomy.  
He was not diagnosed as having a back disability.

In a June 1996 statement, Fred Ayers, M.D., said that the 
veteran suffered from chronic low back pain secondary to 
compression fracture and was on high doses of narcotic 
analgesics.  

Also in June 1996, the RO received medical records from the 
Social Security Administration.  These records include a 
hospital treatment record from Mary Lanning Memorial Hospital 
dated in May 1995.  This record notes that a magnetic imaging 
resonance was taken of the veteran's lumbar spine revealing 
minimal degenerative changes at L4-L5 and L5-S1.  

During a VA pain evaluation in August 1996, the veteran said 
that he had right lower back pain characterized by 
intermittent burning, stinging and throbbing.  The veteran 
reportedly believed it was caused by frequent epidurals in 
the past.  The pain increased with walking, exercise, and 
laying on the right side.  The veteran was diagnosed as 
having chronic pain syndrome.

The veteran underwent a February 1997 orthopedic examination, 
but made no specific complaints regarding his back.  His 
diagnoses included status post lumbar sympathectomy with 
remote history of reflex sympathetic dystrophy.

During a hearing at the RO in May 1997, the veteran's 
treating physician, Dr. Fred Ayers, testified that the 
veteran's daily usage of steroids he was prescribed was 
"completely consistent" was the development of osteoporosis 
and some resultant bone pain.  He said that osteoporosis was 
a loss of calcium and was typically a painless condition 
until the bones actually collapse under the weight and become 
painful because of micro fractures.  He also testified that, 
"unbeknown to doctors at the time of the veteran's knee 
surgery, [the veteran] may have had a lumbar vertebra 
collapse in his back.  I don't know."   

During a November 1998 VA general medical examination, the 
veteran continued to complain of back and joint pain and had 
reportedly been told that his back pain was from osteoporosis 
and possible compression fracture.  On examination there was 
slight tenderness over the lumbar spine.  The veteran's 
diagnoses included chronic pain syndrome and cervical spine 
degenerative joint disease based on x-rays taken in January 
1997. 

In July 1999, the RO received records from the Social 
Security Administration awarding the veteran disability 
benefits effective in 1993 due to right knee and psychiatric 
disabilities.  The underlying medical records are devoid of 
treatment or a diagnosis related to osteoporosis or the 
veteran's back.

During a December 2000 VA general examination, the veteran 
complained of pain all the time.  Examination of the spine 
revealed no tenderness, but hypersensitivity throughout the 
entire spine.  The veteran was not diagnosed as having 
osteoporosis or a back disability, other than history of 
degenerative joint disease of the cervical spine.  

The veteran underwent a VA neurology examination in December 
2002 for claimed disabilities including osteoporosis and a 
back disability.  Rather than provide specific diagnoses, the 
examiner stated the following:  "Not really having to go 
further into the case, I do not see that there is any problem 
with the attributing of all of the subsequent problems with 
reflex sympathetic dystrophy, other neuromuscular-type of 
complications as a result of the originals problems that [the 
veteran] had with right knee replacements and other 
orthopedic problems therein."

In May 2004, after examining the veteran and reviewing his 
claims file, a VA neurology examiner reported that the 
veteran had seen an orthopedic doctor several years after his 
daily steroid use and was diagnosed as having osteoporosis 
that was severe and thought to be secondary to steroids.  The 
examiner summarized by saying that the veteran contracted 
hepatitis during his active service period, received steroids 
for this, and became osteoporotic secondary to this and for 
procedures for osteoporosis became disabled due to reflex 
sympathetic dystrophy.

Also in May 2004, the veteran underwent a VA orthopedic 
examination.  The orthopedic examiner said that he suspected 
that the veteran had osteoporosis, but wanted to quantify 
this with a bone density test.  He went on to note that the 
veteran had been scheduled for a "dexa scan" at "UNMC", 
but preferred to have it done in Hastings.  He said that if 
the veteran had it done, he could have the information 
forwarded to the RO.  With respect to the veteran's back, the 
veteran reported that the back pain started essentially when 
his reflex sympathy dystrophy (RSD) began approximately 10 
years earlier.  He said that the pain was relatively constant 
with periods of flare-ups and exacerbations.  The examiner 
opined that it was very difficult to tell if the veteran had 
a back condition since he was painful all over his body and 
not specific to any one area, but he felt that the pain was 
not specific to the veteran's back or to a spinal disorder, 
but more related to a systemic problem such as RSD.  

In a June 2004 addendum, the VA examiner indicated that 
lumbosacral spines had been performed and were normal except 
for some very mild degenerative disc disease at the L1-2 
level.  He opined that given the x-ray, he felt that the 
veteran's symptoms were more of a global picture of 
generalized pain and not a specific back condition.  In 
regard to osteoporosis, the examiner said that the veteran 
did not have a bone density test and he therefore could not 
definitely state whether he had osteoporosis.  He added that 
the bone density test would be the best determinate of his 
bone quantity and osteoporosis.  

In a subsequent addendum dated in August 2004, the examiner 
opined that there did not appear to be any relationship 
between the veteran's L-1 degenerative disease and his 
(service-connected) hepatitis and knee problem.  He explained 
that if an isolated joint were to cause other bony problems 
elsewhere, these would more likely be generalized than 
localized to one specific vertebral body.

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  For veteran's who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service- 
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one that requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Osteoporosis

Although the evidence is far from definitive on this issue, 
following a careful review of the record, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise 
and thus supports the veteran's claim of service connection 
for osteoporosis secondary to hepatitis.  In this regard, the 
veteran's treating physician, Dr. Ayers, testified in May 
1997 that the daily dosage of steroids that the veteran took 
(for hepatitis) over five years was completely consistent 
with the development of osteoporosis and some resultant bone 
pain.  Similarly, a VA neurology examiner opined in May 2004 
that that the veteran contracted hepatitis during his active 
service period, received steroids for this, and became 
osteoporotic secondary to this and for procedures for 
osteoporosis became disabled due to RSD.  Although a VA 
orthopedic examiner stated in May 2004, and in an addendum in 
June 2004, that he was unable to state whether or not the 
veteran had osteoporosis without a bone scan, he did state 
that he suspected that the veteran had osteoporosis.   

Under these circumstances, and in view of the lack of any 
evidence to the contrary, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Thus, the claim for service connection for 
osteoporosis, claimed as secondary to service-connected 
hepatitis, is granted.

Back Disability

The veteran is claiming service connection for a back 
disability.  However, the Board finds that the weight of 
evidence establishes that the veteran does not have a 
separate back disability, but rather experiences back pain as 
a manifestation of his already service-connected reflex 
sympathetic dystrophy (RSD).  In this regard, a May 2004 VA 
examiner opined that the veteran did not have a specific back 
problem, but that his pain was more related to a systemic 
problem such as RSD.  He explained that the veteran had pain 
all over his body and it was not specific to any one area.  
Although this same examiner later noted in a June 2004 
addendum that lumbosacral x-rays revealed very mild 
degenerative disc disease at the L1-2 level, he did not 
attribute this to service or to any of the veteran's service-
connected disabilities.  Rather, he stated in an August 2004 
addendum that there did not appear to be any relationship 
between the veteran's L-1 degenerative disease and his 
service-connected hepatitis and knee problem.  He reasoned 
that if an isolated joint were to cause other bony problems 
elsewhere, these would more likely be generalized than 
localized to one specific vertebral body.  

Consideration has been given to the veteran's treating 
physician's (Dr. Ayer's) statement in a June 1996 letter that 
the veteran was suffering from chronic low back pain 
secondary to compression fracture; however, when testifying 
to this matter during a May 1997 hearing, Dr. Ayer's response 
was much more speculative.  In this regard, Dr. Ayers 
testified that "unbeknown to the doctors at the time of his 
knee surgery, [the veteran] may have had a lumbar vertebra 
collapse in his back and that may have triggered it.  I don't 
know."  

Accordingly, the Board finds that the May 2004 VA examiner's 
opinion that the veteran does not have a separate back 
disability to be the most persuasive.  This opinion was based 
on an examination of the veteran and review of his documented 
medical history.  See Wensch v. Principi, 15 Vet. App. 362, 
367 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present back disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  

Under these circumstances, the claim for service connection 
for a back disability must be denied.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).



ORDER

The appeal on the issue of service connection for 
osteoporosis is granted; subject to the law and regulations 
governing the payment of monetary benefits. 

The appeal on the issue of service connection for back 
disability is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


